Citation Nr: 9916595	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-51 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.

This appeal initially arose from a September 1996 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
found that the veteran had not submitted new and material 
evidence such as to warrant reopening of his claim seeking 
service connection for arthritis of the knees.

In a decision dated in November 1997, the Board of Veterans' 
Appeals (Board) upheld the RO's determination and denied the 
veteran's attempt to reopen his claim; he thereafter appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court).  In a November 1998 order the 
Court vacated the Board's November 1997 decision and remanded 
the case for compliance with a motion for remand from the 
appellee (VA Secretary).  The motion for remand requested 
consideration of the claim to apply the provisions of 
38 C.F.R. § 3.156(a) as held in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Statements of record have raised new claims of service 
connection for arthritis in other areas, including the low 
back.  These claims have not been adjudicated, and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for arthritis of the knees was denied 
by an unappealed RO rating action in February 1978.

2.  The RO in an unappealed rating action in December 1994 
found that new and material evidence such as to reopen this 
claim had not been submitted.

3.  An unappealed hearing officer's decision in March 1995 
found that new and material evidence had not been submitted 
to reopen the claim.

4.  Additional evidence received subsequent to that 
determination is cumulative of evidence already of record.


CONCLUSION OF LAW

Evidence received subsequent to the March 1995 hearing 
officer's decision, which declined to reopen a previously 
denied claim of service connection for arthritis of the 
knees, is not new and the claim remains unopened; the March 
1995 hearing officer's decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in February 1978, entitlement to service 
connection for arthritis of the knees was denied.  This 
decision essentially found that while the veteran was treated 
for bilateral knee discomfort and had undergone an aspiration 
of his knees in service, examination of his knees thereafter 
failed to reveal any chronic knee pathology for which service 
connection could be established.  The veteran did not appeal 
this determination.

In October 1994, the RO considered evidence submitted by the 
veteran since the February 1978 decision and found that this 
evidence was insufficient to alter the earlier determination 
as the additional evidence failed to show treatment for a 
knee disability.  In March 1995, the hearing officer at the 
RO after considering further private clinical data and the 
veteran's testimony at a hearing in February 1995, found that 
the veteran had not submitted new and material evidence to 
reopen his previously denied claim.  The record does not 
contain a notice of disagreement received within one year 
after the March 1995 notice of that decision.

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for 
arthritis of the knees is final and the veteran's claim as to 
this disorder may not be reopened absent the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  
In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is both new and material.  If, and only 
if, the Board determines that the claimant has produced both 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1)  Is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The Board will first review the evidence that was before the 
agency of original jurisdiction in 1995 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which show that the veteran, beginning in 
December 1975, began experiencing problems with swelling in 
his knees without any history of injury.  The veteran was 
hospitalized that same month and found to have bilateral soft 
knee effusions.  He underwent bilateral knee aspirations with 
installation of Aristospan.  His joint effusions, following 
this procedure, did not recur and he was discharged to duty 
with a limited physical profile.  Subsequent service medical 
records show the veteran thereafter complained of recurrent 
and persistent pain in both knees without significant 
clinical findings on objective examinations.  When examined 
in March 1976 in connection with a medical board evaluation, 
a rheumatology consultation rendered an impression of 
arthritis of unknown cause.  It was indicated on this 
occasion that there was presently no evidence of active 
inflammatory arthritis and that the veteran's joint function 
was excellent.  On an April 1976 examination, for a medical 
board evaluation, it was noted that the veteran was on a 
90-day temporary profile for arthritis of the knees, which 
resulted in limitations on his physical activities, and would 
be reevaluated in June 1976.  Unspecified-type arthritis, 
both knees, was recorded as a diagnosis.

When seen for complaints of knee pain in August and November 
1976, examinations of the veteran's knees were negative for 
any clinical findings or pathology and his physicians, on 
both occasions, indicated that no evidence was shown of any 
inflammatory processes.

On an orthopedic consultation in January 1977, examination of 
the veteran's knees was reported as showing no orthopedic 
pathology.  Similar negative findings were noted on 
examination of the knees in February 1977.  An X-ray of the 
knees at that time was interpreted to be negative.  In March 
1977, the veteran's complaints of knee pain were indicated by 
his physicians to have a possible psychological component in 
view of the recent negative clinical findings.

The additional evidence before the agency of original 
jurisdiction in March 1995 included post service VA and 
private clinical data as well as the veteran's testimony at a 
hearing in February 1995.  The VA clinical data included a 
copy of a September 1977 comprehensive VA examination during 
which the veteran reported a history of repeated episodes of 
knee pains while in service.  Clinical examination of the 
knees in September 1977 found them to be perfectly normal 
although the veteran exhibited a slight limp on the right 
leg.  X-rays of the knees were interpreted to be normal.  
Arthritis of both knees, "not found," was the pertinent 
diagnosis.  During a period of VA hospitalization in December 
1977, the veteran voiced further complaints of knee pain.  
Ward physicians and an orthopedic consultant could find no 
evidence of any joint disease.

The private clinical data included an August 1994 examination 
of the veteran's knees for complaints of knee pain, which the 
veteran related to a history of knee effusions in service.  
Examination of the knees by the veteran's private physician 
found no effusion and a full range of motion.  Internal 
rotations of the veteran's hip, however, while full and 
symmetric did produce hip and knee pain.  Hip and knee pain, 
bilaterally, was the diagnostic impression and the private 
physician indicated that his examination suggested that the 
veteran's pain was from his hip and was referred to his 
knees.  A magnetic resonance imagining of the hips to rule 
out avascular necrosis was planned.

Also of record in March 1995 was the veteran's testimony at a 
February 1995 personal hearing.  The veteran testified on 
this occasion that, during service, he experienced swelling 
in his knees and required aspiration and physical therapy.  
He further testified that service physicians had told him 
that he suffered from rheumatoid arthritis.  The veteran 
further described his work history since service and problems 
he experienced as a result of his painful knees.  The veteran 
said that he had continuing complaints of knee pain since 
service and has had "to roll with the punches."

On the basis of the earlier evidence described above, the RO 
in February 1978 had concluded that the veteran had no 
existing knee pathology.  The hearing officer concluded in 
March 1995 that the evidence received subsequent to the 
February 1978 rating action was cumulative and did not 
establish a basis to reopen the claim.

Evidence adduced since the hearing officer's decision in 
March 1995 includes private treatment records compiled 
between August 1994 and November 1996.  These records show 
recent evaluation of the veteran's complaints of knee pain as 
well as other complaints.  The record shows that a magnetic 
resonance imagining of the veteran's hip in late 1996 found 
no abnormality and that a further magnetic resonance 
imagining of the veteran's lumbar spine was contemplated in 
connection with the veteran's longstanding complaints of hip, 
thigh and knee pain.

The evidence submitted in connection with the veteran's 
current attempt to reopen the claim for service connection 
for bilateral arthritis of the knees also includes testimony 
proffered by the veteran and a friend at a personal hearing 
on appeal in January 1997.  Testimony elicited on this 
occasion includes a description of the veteran's current 
orthopedic complaints and treatment.  The veteran said that 
he had been suffering from arthritis and related pain since 
service.

The record shows that the RO determined that there was no new 
and material evidence to reopen the claim for service 
connection for arthritis of the knees prior to the decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence has been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It was held in Hodge that for evidence to be new and 
material it must be of such significance that, alone or 
without other evidence of record, it must be considered in 
order to fairly decide the merits of the claim as provided in 
38 C.F.R. § 3.156(a).  While a remand to apply 38 C.F.R. 
§ 3.156(a) and Hodge might be deemed appropriate in this 
case, it is not because the recently submitted evidence is 
not new.  The Board's determination that the evidence is not 
new terminates the requirement for further analysis.  If it 
is not new, it cannot be new and material to reopen the 
claim.  Vargas-Gonzalez v. West, No. 96-536 (U. S. Vet. App. 
April 12, 1999). 

The Board has reviewed the evidence submitted since the 
hearing officer's decision in March 1995 (the last final 
decision on any basis) and has determined that this evidence 
is cumulative of previously presented evidence that was 
before the hearing officer in March 1995.  Specifically, the 
clinical evidence received since the hearing officer's 
decision in March 1995, with respect to the veteran's knees, 
does not contain any medical showing or opinion that the 
veteran currently has bilateral knee pathology, let alone 
knee pathology stemming from events in service.  The 
additional medical evidence, while containing further 
references to the veteran's self-reported onset of knee 
problems in service, continues to show the absence of 
arthritis in his knees.  These records contain the same 
clinical impressions which were in the record prior to the 
March 1995 hearing officer's decision.  Thus, the clinical 
evidence is cumulative of other evidence that was previously 
in the record and is not "new".

The testimony in January 1997 is also not new evidence since 
assertions that the veteran had knee problems that began 
during service were similarly made at his earlier hearing in 
February 1995 and were considered by the hearing officer in 
his decision in March 1995.  To the extent hearing testimony 
restates contentions already on file, it does not constitute 
new and material evidence.  See.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Here we observe that the veteran's 
testimony in January 1997 was essentially duplicative of 
previous argument.  The fact that sworn testimony has been 
presented does not provide a basis for reopening the claim.  
The recounting is not new.  Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).

In sum, the evidence submitted since the March 1995 hearing 
officer determination contains no new data.  Once it has been 
determined that the evidence is not new, the inquiry ends and 
the claim for entitlement to service connection for arthritis 
of the knees is not reopened.  See Vargas-Gonzalez v. West, 
Id.






ORDER

New and material evidence not having been received to reopen 
a claim for service connection for arthritis of the knees, 
the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

